 370DECISIONS OF THENATIONALLABOR RELATIONS BOARDImage Systems,Inc.andInternationalAssociationofMachinists&AerospaceWorkers,DistrictLodge 94,Local Lodge 311.Case 31-CA-1589020 August 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSSTEPHENS AND CRACRAFTOn 18 March 1987 Administrative Law JudgeGeorge Christensen issued the attached decision.The General Counsel filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent did notviolate Sections 8(a)(5) and (1) and 8(d) of the Na-tional Labor Relations Act by refusing to execute awritten document embodying the full and completeagreement arrived at between the parties with re-spect to rates of pay, wages, hours, and other termsand conditions of employment. We find merit intheGeneral Counsel's exceptions to the judge'sfindings and, for reasons set forth below, reversethe judge and conclude that the Respondent violat-ed the Act as alleged.The facts are set forth in full in the judge's deci-sion.In pertinent part, the record establishes thatsince 1983 the Union has been the exclusive collec-tive-bargaining representative of the Respondent'sproduction and maintenance employees. On 27March 19861 the parties agreed to extend their1983-1986 contract, due to expire 31March,during the period of negotiations for a successorcontract and to make retroactive to 1 April any ne-gotiatedmodifications.The judge found, and weagree, that: the Respondent's bargaining representa-tive,Administrative Assistant Ray Gutierrez, was asupervisor and agent of the Respondent within themeaning of the Act; the parties met for negotia-tions on various dates between 27 March and 1May; on 1 May the parties reached full and finalagreement on all terms of a successor contract tobe effective 1 April through 31 March 1987; theUnion notified the Respondent on 1 May that therequired employee ratification had been obtained;and the Respondent agreed that the Union wouldprepare a written document embodying the agreed-'All dates are 1986 unless otherwise indicatedon terms and forward copies of the document tothe Respondent for signature. On 8 May the Unionmailed copies of the successor contract to the Re-spondent, requesting execution. By letter dated 28May the Respondent returned the documents, in-forming the Union that on 6 May it had filed forbankruptcy under Chapter 11 of the BankruptcyCode and that "we have been advised by our law-yers not to sign any agreement with any thirdparty until the U.S. Trustee is able to fully reviewour case and gives us the go-ahead." The Respond-ent has refused to comply with the Union's subse-quent requests that the negotiated collective-bar-gaining agreement be executed.The judge, citing the Supreme Court's opinion inNLRB v. Bildisco & Bildisco,465 U.S. 513 (1984),stated that an employer does not violate the Act byfailing to honor the terms of a collective-bargainingagreement following the filing of a bankruptcy pe-tition absent bankruptcy court authorization or di-rection. Further, noting that during the hearing hegranted the General Counsel's motion to withdrawa complaint allegation that the Respondent unlaw-fully failed to give effect to the agreed-on terms,the judge concluded that the purposes of the Actwould not be served by ordering the Respondentto sign the negotiated agreement. Accordingly, herecommended that the complaint be dismissed sub-ject to reinstatement based solely on circumstancesrelated to the status of the bankruptcy proceedings.Contrary to the judge, we find the Respondent'srefusal to execute the collective-bargaining agree-ment unlawful. Section 8(d) of the Act defines theduty to bargain collectively as the duty to meetand confer "in good faith with respect to wages,hours, and other terms and conditions of employ-ment, or the negotiation of an agreement . . . andthe execution of a written contract incorporatingany agreement reached if requested by either party. . . ." An employer violates Section 8(a)(5) and(1) of the Act by refusing to execute a written con-tract incorporating the terms of a collective-bar-gaining agreement reached with a union represent-ing its employees.H. J. Heinz Co. v. NLRB,311U.S. 514, 525-526 (1941);PrincetonHoliday Inn,282 NLRB 30 (1986). There is no question herethat the parties reached agreement on 1 May re-garding all contractual terms. Further, the Re-spondent does not contest the accuracy of the doc-ument submitted to it for signature. Rather, the Re-spondent defends its refusal to execute the agree-ment solely on the basis of its involvement in bank-ruptcy proceedings.We conclude that the filing ofitspetition in bankruptcy did not relieve or sus-pend the Respondent's obligation to execute on re-285 NLRB No. 56 IMAGE SYSTEMSquest the complete and final agreement negotiatedby the parties.2It is well settled that the institution of bankrupt-cy proceedings generally does not deprive theBoard of jurisidiction or authority to entertain andprocess an unfair labor practice case to its final dis-position.3However, in recommending dismissal ofthe instant complaint, the judge applied the Su-preme Court's holding inBildisco,supra, that a col-lective-bargaining agreement is unenforceable, inan unfair labor practice proceeding, as to allegedbreaches occurring in the period between the filingof a bankruptcy reorganization petition and the ac-ceptance of the agreement by the debtor-in-posses-sion. The judge concluded that it would not be ap-propriate for the Board to order execution of thecontract here until the Bankruptcy Court "entereditsorder respecting whether or not [the Respond-ent] should execute the contract." The flaw in thejudge's analysis is that it ignores Congress' modifi-cationof theBildiscorule in the Bankruptcy.Amendments and Federal Judgeship Act of 1984,Pub. L. 98-353 § 541, 98 Stat. 333, 390-391 (1984),codified in 11 U.S.C. § 1113 (1984). Because thebankruptcy petition involved here was filed afterthe 10 July 1984 effective date of theamendments,Bildiscois not dispositive of this case.4The 1984 bankruptcy amendments currentlygovern a debtor-in-possession's rejection of a col-lective-bargainingagreement. Briefly, the pertinentprovisions (sec. 1113)5 provide that in order to2The complaint had also alleged that the Respondent violated Sec.8(a)(5) and(1) by failing to give effect to the terms of the agreement ap-plicable to wages, hours, and working conditions However, the judgegranted the General Counsel's motion at trial to withdraw this allegationon the bans of her representation that she had no basis for contesting thatthe Respondent was in fact honoring the terms of the agreement'Olympic Fruit & Produce Co,261NLRB 322, 323 (1982),PhoenixCo., 274 NLRB 995 (1985) It is also well established that Board proceed-ings fall within the exception to the automatic stay provisions of theBankruptcy Code for proceedings by a governmental unit to enforce itspolice or regulatory powers 11 U.S C § 362(b)(4). SeeGoldsteinCo., 274NLRB 682 (1985).4 Sec 541(c) of Pub L 98-353 establishes the effective date of theamendmentsIn reaching his conclusions that the Respondent did not violate theAct, the judge relied on a series of Board cases which appliedBildisco,ae.,Edward Cooper Painting,273 NLRB 1870 (1985), enfd. 804 F.2d 934(6th Cir 1986);Market King, Inc.,282 NLRB 876 (1987), andHawg-N-Action, Inc.,281NLRB 56 (1986) As noted by the General Counsel,since the above cases involved bankruptcy petitions filed before the effec-tive date of the 1984 amendments, the cited cases were controlled byBit-disco andthus are inapplicable to the issues presented here.11 U.S C. § 1113 states§ 1113 Rejection of collective bargaining agreements .(b)(1) Subsequent to filing a petition and prior to filing an applica-tion seeking rejection of a collective bargaining agreement, thedebtor in possession or trustee(hereinafter in this section"trustee"shall include a debtor in possession),shall-(A) make a proposal to the authorized representative of the em-ployees covered by such agreement, based on the most completeand reliable information available at the time of such proposal,which provides for those necessary modifications in the employees371obtain a bankruptcy court's approval to reject acollective-bargaining agreement, a debtor-in-posses-sion, after filing its bankruptcy petition but beforeseeking rejection, must make proposals for "neces-sarymodifications" to the employees' authorizedrepresentative accompanied by relevant informa-tion needed to evaluate the proposals and thenmeet and "confer in good faith" with the represent-ative.An application for rejection is approved onlyif the debtor-in-possessionmeetsits bargaining obli-gations under the amendments, the employees' rep-resentative refuses to accept the debtor-in-posses-sion'sproposals "without good cause," and the"balance of the equities clearly favors rejection."Thus,unlike inBildisco;compliance with contrac-tual terms is required beyond the filing of a bank-ruptcy petition and, except in limited circumstancesnot relevant here, until action is taken by the bank-ruptcy court to permit rejection.We are mindful of our responsibility to decidethe issue presented here in a manner which accom-modates the policies of the two Federal statutes in-benefits and protections that are necessary to permit the reorgani-zation of the debtor and assures that all creditors,the debtor andall of the affected parties are treated fairly and equitably; and(B) provide. . .the representative of the employees with such rel-evant information as is necessary to evaluate the proposal(2)During the period beginning on the date of the making of aproposal provided for in paragraph (1) and ending on the date of thehearing provided for in subsection (d)(1), the trustee shall meet, atreasonable times,with the authorized representative to confer ingood faith in attempting to reach mutually satisfactory modificationsof such agreement.(c)The court shall approve an application for rejection of a col-lective bargaining agreement only if the court finds that-(1) the trustee has, prior to the hearing, made a proposal that ful-fills the requirements of subsection(b)(1);(2) the authorized representative of the employees has refused toaccept such proposal without good cause; and(3) the balance of the equities clearly favors rejection of suchagreement.'(d)(1) Upon the filing of an application for rejection the court shall-schedule ahearing to be held not later than fourteen days after thedate of the filing of such application... .(2)The courtshall rule on such applicationfor rejection withinthirty daysafter the date of the commencementof thehearing Inthe interests of justice,the court may extend such time for ruling forsuch additional period as the trustee and the employees'representa-tivemay agree to If the court does not rule on such applicationwithin thirty days after the date of the commencement of the bear-ing, or within such additional time as the trustee and the employees'representative may agree to, the trustee may terminate or alter anyprovisionsof the collectivebargaining agreement pending the rulingof the court on such application.(e) If during a period when the collective bargaining agreementcontinues in effect, and if essential to the continuation of the debtor'sbusiness, or in order to avoid irreparable damage to the estate, thecourt, after notice and a hearing, may authorize the trustee to imple-ment interim changes in the terms, conditions,wages, benefits, orwork rules provided by a collective bargaining agreement . . . Theimplementation of such interim changes shall not render the applica-tion for rejection moot(f)No provision of this title shall be construed to permit a trusteeto unilaterally terminate or alter any provisions of a collective bar-gaining agreement prior to compliance with the provisions of thissection 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvolved.Thus,we recognize that the -purpose ofChapter 11 of the Bankruptcy Code is to permitthe successful rehabilitation of debtors. Likewise,regarding the alleged violation of the Act, we notethe Supreme Court's statement inH. J. Heinz,thatan employer's "refusal to honor, with his signature,the agreement which he has made with a labor or-ganization, discredits the organization, impairs thebargaining process and tends to frustrate the aim ofthe statute to secure industrial peace through col-lective bargaining." Id. at 526.Examining this case in light of those policies, wesee no reason to suspend or excuse the Respond-ent's obligation to execute the written documentembodying the parties' negotiated agreement.Weknow of no provision in either the BankruptcyCode or the Act that precludes the application ofthe 8(d) definition of good-faith bargaining to theinstantfacts.Further,we find that the resultreached here does not undermine the BankruptcyCode's goal of enabling a debtor to restructure itsbusinessso asto continue in operation. Unquestion-ably, the opportunity to reject a collective-bargain-ing agreement under the procedures of section 1113may be essential for a debtor to attain this goal. Itdoes not follow, however, that our proscribing anemployer's unconditional refusal to execute a nego-tiated agreement prevents that employer from at-tempting to reject the agreement under the bank-ruptcy amendments established by Congress in1984. To the contrary, such a proscription, relatingas it does to the formalization of a collective-bar-gaining agreement, is consistent with the scope andpurpose of section 1113, which, as noted, specifi-callywas enacted by Congress to provide a proc-ess for determining the continued viability of a col-lective-bargaining agreement in the bankruptcy sit-uation. To that end, section 1113 establishes order-ly and efficient procedures by which a debtor canseek approval to reject a burdensome collective-bargaining agreement or obtain immediateinterimcontractual relief if necessary to sustain the debt-or's business. It stands to reason, therefore, that abankruptcy court, in accepting the existence of acollective-bargaining agreement under section 1113,would also accept the execution of such an agree-ment, either voluntarily by the parties or pursuantto an order of the Board, as the culmination of theparties' bargain or, at the very least,as a ministerialact.Thus, our decision in no way interferes withan employer's actions before a bankruptcy court,taken pursuant to section 1113. Nor does our deci-sionimply that an application by the Employer forrejectionof its collective-bargaining agreementwould be without merits or infringe in any manneron the bankruptcy court's jurisdiction and author-ity to process the bankruptcy petition. Rather, byrendering a decision upholding by formal executionthe bargain reached by the contracting parties, wearemerely requiring that the Employer complywith the mandates of the two applicable statutes,the goals of which are entirely compatible in thisinstance. To rule otherwise, we run the risk of al-lowing the Employer to avoid compliance withterms and conditions of employment which havebeen agreed to by the parties and which the bank-ruptcy court, upon application, might determinecannot be rejected.Accordingly, notwithstanding that the Union didnot request execution of the negotiated agreementuntil after the filing of the Respondent's bankrupt-cy petition, we find that the Respondent had an ob-ligation -to execute the agreement.We concludethat by failing and refusing to do so the Respond-ent violated Section 8(a)(5) and (1) and Section8(d) of the Act.AMENDED CONCLUSIONS OF LAWDelete Conclusion of Law 7 and substitute thefollowing. '"7.By refusing to execute and sign the collec-tive-bargainingagreementagreed onbetween itand the Union, the Respondent has engaged in andisengaging in unfairlabor practiceswithin themeaning of Sections 8(a)(5) and (1) and 8(d) of theAct."8. The above unfair labor practices affect com-merce within the meaning of the Act."REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeactions necessary to effectuate the policies of theAct.7We have found that the Respondent violated itsobligations under the Act by refusing to executethe contract embodying the terms of the agreementit reached with the Union on 1 May. To remedythat violation,we shall order the Respondent, onrequest, to sign such agreement. The Respondentshall be required to give retroactive effect to theBThere is no evidence that the Respondent has applied to the bank-ruptcy court for approval to reject the collective-bargaining agreement atissue here.TAs part of the remedy, the General Counsel seeks an order whichwill include a visitatortal clause authorizing the Board,for compliancepurposes to obtain discovery from the Respondent under the FederalRules and Civil Procedure under the supervision of the United Statescourt of appeals enforcing the Order. We have concluded that under thecircumstances of this case such a clause is not warranted IMAGE SYSTEMSterms of theagreementto its effective date of IApril.ORDERThe National Labor Relations Board orders thatthe Respondent, Image Systems, Inc., Culver City,California, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Refusing to ,1 bargain in good faith with Inter-nationalAssociation of Machinists & AerospaceWorkers—DistrictLodge 94, Local Lodge 311,with respect to rates of pay, wages, hours, andother terms and conditions of employment in theappropriate unit described below by refusing toexecute the collective-bargaining agreement agreedto by the Respondent and the Union on 1 May1986. The appropriate unit is:All production and maintenance employeesemployed by the Employer at its Culver City,California, facilities, excluding office clericalemployees, supervisory employees, watchmenand/or guards, engineering personnel, techni-cians, draftsmen and field service, data service,administrative and marketing employees.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Execute, on request by the Union, the con-tract on which agreement was reached on I May1986.(b)Give retroactive effect to I April 1986 to theterms and conditions of employment of the collec-tive-bargaining agreement.(c)Post at its place of business in Culver City,California, copies of the attached notice marked`Appendix."g Copies of the notice, on forms pro-vided by the Regional Director for Region 31,after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondentimmediately upon receipt and maintained for 60consecutive days in conspicuous places includingallplaces where notices to employees are custom-arily posted. Reasonable steps shall be taken by theRespondent to ensure that-the notices are not al-tered, defaced, or covered by any other material.s If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor RelationsBoard" shallread "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "373(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT fail or refuse to bargain collec-tivelywith the International Association of Ma-chinists& Aerospace Workers, District Lodge 94,Local Lodge 311, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment of our employees in the appropriateunit described below by refusing to execute a copyof the agreed-on contract with the Union. The ap-propriate collective-bargaining unit is:All production and maintenance employeesemployed by the Employer at its Culver City,California, facilities, excluding office clericalemployees, supervisory employees, watchmenand/or guards, engineering personnel, techni-cians,, draftsmen and field service, data service,administrative and marketing employees.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request by the Union, execute thecollective-bargaining agreement on Which agree-ment was reached between us and the Union.WE WILL give retroactive effect to the terms and'conditions of employment of the collective-bargain-ing agreement to 1 April 1986.IMAGE SYSTEMS, INC.Ann Weinman,for the General Counsel.HerbertM. Ansell,of Los Angeles, California, for IAM. 374DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEGEORGECHRISTENSEN,AdministrativeLaw Judge.On 16 December 19861 I conducted a hearing at LosAngeles, California,to tryissuesraised bya complaintissuedon 12 Augustbased on a charge filed by Interna-tionalAssociation of Machinists& Aerospace Workers,District Lodge 94, Local Lodge 311 (IAM)on 25 Juneand amended on 7 August.The complaint(as amended at the hearing)alleged,inter alia, for a substantial period IAM has been the ex-clusive bargaining representative of an appropriate unitof employees of Image Systems, Inc. (ISI);after severalbargaining sessions,TAM andISI on 1 May agreed onterms for a contract governing the rates of pay, wages,hours, and working conditions of the unit employees;and since21May,ISI has been violating Sections 8(a)(1)and (5)and 8(d) of theNational Labor Relations Act(Act) byrefusingto complywith IAM requests to sign awritten document embodying the agreed-on contractterms.In its answer to the complaint,ISI conceded the filingand receipt of copiesof theoriginal charge,the amendedcharge, and the complaint;at times material ISI was aDelaware corporation with headquarters and a plant atCulver City,California,where it manufactured computermicrofiche cameras and readers, ISI had sales valued at$1,300,000in 1985;a unit consisting of all production andmaintenance employeesemployed byISI at its CulverCity,Californiafacility,excluding engineering personnel,technicians,draftsmen,field and data service employees,administrative and marketing employees,officeclericalemployees,guards and supervisors,was appropriate forcollective-bargaining purposes within the meaning of theAct; since 1983 IAMhas represented ISI employeeswithin that unitcovered bya 1983-1986 contract be-tween ISIand IAM;between 27 March and 1 May, ISIand IAM metfor thepurpose of negotiating a successorto their 1983-1986 contract;and since 8 May,IAM hasasked ISI to sign a written document allegedly embody-ing agreed-on terms for a successor to their 1983-1986contract.ISI's answer denied at times pertinent-ISI's businessaffected commerce; TAM was a labor organization; RayGutierrez was assistant to the president,a supervisor, andan agent of ISI acting on its behalf;IAM is still the ex-clusive collective-bargaining representative of the unit ofISI employees described in the preceding paragraph; by1May, ISI and IAM agreed on all terms for a successorto their 1983-1986 contract governing the rates of pay,wages, hours, and working conditions of ISI's employ-ees, and since21May,ISI has violated theAct by refus-ing to complywith IAMrequests to sign a contract pur-portedly embodying agreed-on terms for a successor tothe 1983-1986ISI-IAMcontract.ISI also stated in its answer it enteredChapter 11bankruptcyproceedings on 6 May; it was unable toaffordcounsel to represent it in this proceeding;and re-quested the Board defer any action pending ISI's filingIRead 1986 after further date references omitting the yearof a viable reorganization plan with the bankruptcy courtand entry by that court of an order or orders concerningthe execution and implementation of any contract gov-erning the rates of pay, wages, hours, and working con-ditions of its employees.The issues created by the foregoing shall be resolvedbelow.The General Counsel and IAM appeared by counsel2and were afforded full opportunity to adduce evidence,examine and cross-examine witnesses, argue, and filebriefs.The General Counsel argued orally.Based on my review of the entire record, observationof the witnesses, perusal of the oral argument, and re-search, I enter the followingFINDINGS OF FACTI.COMMERCEIn its answer to the complaint, ISI admitted in 1985 itsold goods valued at $1.3 million and neither admittednor denied the complaint allegation in 1985 it sold andshipped goods manufactured at its Culver City plantvalued in excess of $50,000 to customers located outsidethe State of California.ISI's failure to deny the latter allegation may be con-strued as an admission of its accuracy;3 in any event, evi-dence adduced at the hearing established in 1985 (andprior years) ISI sold and shipped goods manufactured atitsCulver City, California plant valued in excess of$50,000 to customers located outside the State of Califor-nia.4On the basis of the foregoing, I conclude at times ma-terial ISIwas an employer engaged in commerce in abusiness affecting commerce within the meaning of Sec-tion 2 of the Act.II.LABOR ORGANIZATIONIAM exists for the purpose, inter alia, of representingitsmembers in bargaining collectively with their employ-ers concerning their rates of pay, wages, hours, andworking conditions and is a signatory to approximately100 collectively bargained contracts covering its mem-bers' rates of pay, wages, hours, and working condi-tions,5 including a 1983-1986 contract with ISI coveringISI production and maintenance employees/IAM mem-bers represented by IAM.62Ray Gutierrez was subpoenaed by the General Counsel, appeared,and testified at the hearing On completion of testimony elicited by theGeneral Counsel, he sought to enter an appearance and develop evidenceon behalf of ISI The General Counsel objected on the ground Gutierrezpreviously stated he was not authorized by ISI to appear and participatein the proceeding otherthan as anobserver I questioned Gutierrez andconfirmed ISI authorized Gutierrez only to observe the proceeding andspecifically denied him authority to represent or bindISI Ithereupondenied his request to enter an appearance and offer evidence on behalf ofISI3Sec 102 20, Board's Rules andRegulations*The undisputed testimony of ISI employee Ray GutierrezSThis finding is based on the undisputed testimony of IAMBusinessRepresentative Amador Chavez6Admitted by ISI in its answer IMAGE SYSTEMS375On the basis of the foregoing, I conclude at all materi-al times IAM was a labor organization within the mean-ing of Section 2 of the Act.III.RAY GUTIERREZ' STATUSPrior to 1985, Gutierrez was employed by ISI asexport sales coordinator. Commencing 2 January 1985,ISI President Quraishi gave him the title of administra-tive assistant to the president and expanded his duties toinclude:monitoring orders; removing production andshipping bottlenecks; following work progress and re-porting thereon to Quraishi; preparing reports, contracts,memos, letters, etc ; meeting vendors, agents, dealers,distributors, and others, reporting their presentations andoffers to Quralshi, securing and implementing his deci-sions thereon; and other and additional duties as Quraishifrom time to time assigned to Gutierrez.?On 27 March, Quraishi advised Chavez ISI would berepresented by ISI Plant Manager N. J. Koebel and Gu-tierrez in subsequent negotiations over the IAM requestfor modification of the 1983-11986 ISI-IAM contract cov-ering IS 1's production and maintenance employees.Koebel and Gutierrez met with Chavez and ISIemployee/IAM shop steward Edwin Herrera later thatday.Chavez gave Koebel IAM proposals for contractmodification and Koebel and Chavez executed an agree-ment extending the terms of the expiring (31 March) ISI-IAM contract "during the period of negotiations" andagreeing any modification of the terms of the 1983-1986contract would be retroactive to 1 April.When Chavez and Gutierrez next met, Gutierrez gaveChavez ISI's counterproposals for modification of the1983-1986 extended contract and announced Koebel andHerrera were no longer employed by ISI.8Following Koebel's departure from ISI's employ, Gu-tierrez became ISI's highest ranking employee underQuraishi and, in Quraishi's absence (for an average of 3days each week), acted in his stead.9Following their exchange of proposals, Chavez andGutierrez met, made concessions and compromises, andon 1 May resolved all differences between them.laDuring the entire period (through 1 May), IAM wasnever advised of any withdrawal or change in Gutierrez'authority to bargain and enter agreements with IAMconcerning the rates of pay, wages, hours, and workingconditions of ISI's production and maintenance employ-ees.On the basis of the foregoing, I conclude at all materi-al times Gutierrez was ISI President Quraishi's adminis-trative assistant and a supervisor and agent of ISI actingon its behalf within the meaning of Section 2 of the Act.bargaining purposes of all production and maintenanceemployees employed by ISI, excluding office clericalemployees, supervisory employees,watchmen and/orguards, engineering personnel, technicians, draftsmen,and -field service, data service, administrative, and mar-keting employees.At all times since, IAM has actively represented ISIemployees within the unit and bargained with ISI ontheir behalf. No evidence was developed ISI ever ques-tioned IAM's majority representative status within theunit since July 1983 or had any objective grounds there-for.1 IOn the basis of the foregoing, I find the unit describedin the 1983-1986 ISI-IAM contract at all times since July1983 has been and is appropriate for collective-bargain-ing purposes within the meaning of Section 9 of the Actand at all times since July 1983, IAM has been and is theexclusive bargaining representative of ISI employeeswithin the unit.V. THE ALLEGED, AGREEMENTOn 16 January, pursuant to the duration provision ofthe 1983-1986 ISI-IAM contract, IAM served writtennotice terminating the 1983-1986 contract on its expira-tion date (31 March) and requesting ISI meet and bar-gain with IAM over the terms of a successor contract.ISI Representatives Koebel and Gutierrez subsequent-lymet with IAM Representatives Chavez and Herrera;executed an agreement extending the terms of the 1983-1986 contract during the period of negotiations and pro-viding any agreed-on improvements in the terms of the1983-1986 contract would be retroactive to 1 April; ex-changed proposals and, counterproposals concerning theterms of a successor agreement; withdrew and compro-mised a number of their proposals; on 1 May reachedfinal and full agreement on all terms of a successor con-tract for a 1-year term extending from 1 April through31March 1987, subject to employee ratification. Chavezsecured such ratification immediately after final agree-ment was reached by Chavez and Gutierrez on the' termsof the successor contract.The same date (1 May), Chavez notified Gutierrez theunit employees ratified the agreement and they agreedChavez would prepare a written contract embodying theterms of the new agreement and send several copies toGutierrez for execution by ISI and return to IAM.12On the basis of the foregoing, I conclude on 1 MayISI and IAM reached full and final agreement on all theterms of a successor contract covering the rates of pay,wages, hours, and working conditions of ISI employeeswithin the unit.IV. THE UNIT AND IAM'S REPRESENTATIVE STATUSIn July 1983, ISI executed a contract with IAM recog-nizing IAM as the exclusive representative for collective-TThese findings are based on Gutierrez' job description and his testi-monysThe findings in the above two paragraphs are based on Chavez' un-contradicted testimony.9 This finding is based on Gutierrez' testimony10 This finding is based on Chavez' uncontradicted testimony.VI. THE ALLEGED VIOLATIONOn 8 May, Chavez mailed to Gutierrez eight copies ofa written document containing the terms he and Gutier-11 ISI admitted execution of the 1983-1986 contract and Chavez' testi-mony IAM actively represented ISI's production and maintenance em-ployees since July 1983 not only was undisputed, it was corroborated byGutierrez.12The foregoing findings are based on Chavez' uncontradicted testi-mony and documentary support. 376DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrez agreed on on 1 May governing the rates of pay,wages, hours, and working conditions of ISI's produc-tion and maintenance employees, effective 1 April andexpiring 31 March 1987.When several weeks passed without his receipt of ISI-signed copies of the 1 May agreement, Chavez tele-phoned Gutierrez and demanded an explanation.On 28 May, Gutierrez responded with a letter stating:Ihave been advised by the Board of Directors thatthe company has filed Chapter 11 of the bankruptcycode as of May 6, 1986. Therefore, due to this situa-tion,we have been advised by our lawyers not tosign any agreement with any third party until theU.S. Trustee is able to fully review our case andgives us the go ahead. We expect to resolve theproblem within the next 60 days in which time weexpect to possibly be able to enter into an agree-ment with your union. Until then, I am returningthe contracts that you sent me until we resolve thematter with the courts.At all timessince,ISI refused to comply with repeatedrequests by IAM to sign the contract prepared by IAMsetting out the rates of pay, wages, hours, and workingconditions of ISI's production and maintenance employ-ees agreed on by Gutierrez and Chavez on 1 May.' sNormally an employer's refusal to sign a contract set-ting forth rates of pay, wages, hours, and working condi-tionsithas agreed to, after negotiations with a labor or-ganizationrepresenting amajority of its employeeswithin an appropriate bargaining unit, violates Sections8(a)(1) and (5) and 8(d) of the Act. 14The Board in a series of cases has interpretedBil-disco' 5as holding the public interest in the rehabilitationof a debtor/employer takes precedence over enforcementof a collective-bargaining agreement between a debtor/-employer and the labor organization representing his em-ployees, therefore the debtor/employer does not violatethe Act by failing to honor the terms of such an agree-ment following the filing of his bankruptcy petition,absent bankruptcy court authorization or direction. 16At the outset of the hearing I granted the GeneralCounsel's motion to delete paragraph 10(b) of the com-plaint alleging ISI was not giving full force and effect tothe rates of pay, wages, hours, and working conditionsISI and IAM agreed on on 1 May, on the basis of herrepresentation she had no reason to doubt ISI was in facthonoring the terms of the 1983-1986 ISI-IAM contractasmodified on 1 May. Neither IAM nor the GeneralCounsel produced any evidence to rebut ISI's repeated18These findings are based on Chavez' undisputed testimony and sup-porting documentary evidence (the 28 May Gutierrez' letter, the 8 Mayproposed contract, and ISI's written refusals to repeated IAM's writtendemands ISI sign the proposed contract)14H J Heinz Co Y NLRB311 U S 514 (1941)i5NLRB Y Bildisco & Bildisco,465 U S 513 (1984)16Market King,282 NLRB 876 (1987),Hawg-N-Action,281 NLRB 56(1986),Edward Cooper Painting, 273NLRB 1870 (1985)assertions' 7 it entered bankruptcy proceedings on 6 May,2 days prior to the date IAM submitted its proposed con-tract to ISI for signature and consistently thereaftermaintained it could not comply with the IAM's requestto sign the 8 May contract until the bankruptcy court re-viewed the proposed contract and entered its order re-specting whether ISI should execute that contract.The foregoing leads me to the conclusion the purposesof the Act would not be served by entry of an order di-recting ISI to sign the 8 May proposed contract, rather,I recommend the complaint be dismissed, without preju-dice to its reinstitution in the event ISI withdraws orfails to pursue its bankruptcy action or that action is dis-missed, or ISI fails to cause the bankruptcy court toreview the rates of pay, wages, hours, and working con-ditions of ISI employees which ISI and IAM agreed on1May and enter an appropriate order thereon.CONCLUSIONS OF LAW1.At all pertinent times ISI was an employer engagedin commercein a businessaffecting commerce and IAMwas a labor organization within themeaningof the Act.2.At relevanttimesRay Gutierrez was a supervisorand agentof ISI acting on its behalf within the meaningof the Act.3.All productionandmaintenanceemployees em-ployed byISI at itsCulver City, California facilities, ex-cluding office clerical employees, supervisory employees,watchmen and/or guards, engineering personnel, techni-cians,draftsmen and field service, data service,adminis-trative and marketing employees,at all pertinent timeshas been and is an appropriate unit for collective-bar-gainingpurposes within the meaning of the Act.4.Since July 1983, IAM has been the duly designatedcollective-bargaining representative of ISI employeeswithin the above unit.5.On 1 May, ISI and IAM reached full, complete, andfinal agreement on terms and conditions governing therates of pay, wages, hours, and working conditions ofISI employees within the unit effective 1 April and con-tinuing through 31 March 19876.Since 8 May, ISI has refused to comply with IAMrequests to sign a written contract embodying their 1May agreementunlessand until the United States Bank-ruptcy Court directs or authorizes ISI to do so.7.The purposes of the Act would not be served byentry of an order directingISI to signthe proposed con-tract, absent evidence ISI has withdrawn or failed topursue its bankruptcy petition or that the petition hasbeen dismissed, or that ISI has failed to cause the bank-ruptcy court to review the wages, rates of pay, hours,and working conditions of ISI employees which ISI andIAM agreed on on 1 May and entered an appropriateorder thereon.[Recommended Order fordismissalomitted from pub-lication.]17 In its answer to the complaint and subsequent communications ofrecord